Order entered December 16, 1969, denying motion for temporary injunction pending determination of declaratory judgment action, unanimously affirmed, on the law and the facts, without costs and without disbursements, and without prejudice to the making of a new motion based on additional grounds and affidavits. Since the disposition of this motion, the statute in issue has been held to be unconstitutional. {8200 Realty Corp. v. Lindsay, 34 A D 2d 79.) A different state of facts having developed since the original motion, a new or independent motion is in order. {Giordano v. St. Clare’s Hosp., 24 A D 2d 568; Weinstein-Kom-Miller, vol. 2A, par. 2221.03; vol. 7, par. 5701.24.) Order entered January 27, 1970, directing Tipco Realty *757Corporation to comply with subpoena of the Department of Rent and Housing Maintenance, Housing and Development Administration, unanimously reversed, on the law and the facts, without costs and without disbursements; the subpoenas are vacated, but without prejudice to the reissuanee of the same in the event the constitutionality of the Rent Stabilization Law of 1969 (Administrative Code of City of New York, tit. YY, ch. 51) is ultimately upheld. Concur — Eager, J. P., McGivern, Nunez, Steuer and Tilzer, JJ.